Citation Nr: 0424509	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-28 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance for the surviving spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  The veteran died in September 1999.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2. The medical evidence does not establish that the appellant 
is helpless or blind or nearly helpless or blind, and/or that 
she is a patient in a nursing home because of mental or 
physical incapacity.

3. The medical evidence establishes that the appellant 
requires the daily assistance of another to protect herself 
from the dangers of her environment and that she needs to be 
accompanied if she ever leaves her immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have been met. 
38 U.S.C.A. §§ 1502, 1541, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his/her claim, and expanded VA's duty to notify 
the claimant and his/her representative, if any concerning 
certain aspects of the claims development.  VA promulgated 
regulations that implement these statutory changes.  38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In a March 
2004 letter, the RO explained the requirements for 
establishing entitlement to special monthly pension by reason 
of need for regular aid and attendance, explained that it 
would obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO has also properly pursued obtaining all evidence 
described by the appellant.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.

Special Monthly Pension

The appellant was granted non-service connected death pension 
benefits in December 1999, and special monthly death pension 
benefits at the housebound rate in September 2003.  At 
present, she is seeking entitlement to additional allowance 
for special monthly death pension benefits based on the need 
for regular aid and attendance.

With respect to the applicable law, where a surviving spouse 
who is entitled to death pension is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1541(d) (West 2002).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and assistance if such person (1) is a patient 
in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(b), (c) (2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003).

The appellant underwent a VA compensation and pension 
physical examination in September 2003.  The appellant 
reported a history of hypertension and heart surgery, 
difficulty in ambulating, and pain in her left knee and back.  
On cardiovascular physical examination, the examiner noted 
three separate blood pressure readings, 180/70, 186/70 and 
184/70.  The examiner also found that the median sternotomy 
scar was healed, no sternal tenderness, a normal sized heart 
and a regular heart beat rhythm.  

On musculoskeletal physical examination the examiner noted 
that the appellant favored her left knee with ambulation.  
There was a deformity on her left knee and the knee extended 
to zero degrees and flexed to 110 degrees, with flexion 
ending because of pain.  There was no sublaxation or ligament 
laxity.  The lumbar spine showed flattening of the lumbar 
lordosis with limited motion due to pain as follows:  forward 
flexion 70 degrees, backward extension 15 degrees, lateral 
flexion 20 degrees bilaterally and rotation 20 degrees 
biltarerally.  

The September 2003 examiner diagnosed the appellant as having 
the following:  1) hypertension, 2) arteriosclerotic heart 
disease coronary atherosclerosis status post four-vessel 
coronary artery bypass compensated symptomatic at four METS, 
3) degenerative joint disease of the lumbar spine, and 4) 
degenerative joint disease of the left knee.  The examiner 
concluded that while the appellant was not blind and not 
bedridden that she could not protect herself from the hazards 
of danger.  The examiner also concluded that the appellant 
could not be left along for an extended period of time and 
that she needed to be accompanied if she ever left the her 
immediate premises.  It is the finding of the Board that this 
medical opinion provides evidence that supports the 
appellant's claim.

Considering this evidence, the Board finds a sufficient basis 
to award special monthly pension by reason of need for 
regular aid and attendance.  The record generally shows that 
the appellant could not protect herself from the hazards of 
danger.  In addition, she cannot be left alone for any 
extended period of time and she needs to be accompanied if 
she ever leaves her immediate premises.  Although the 
appellant is not blind, bedridden or in need of nursing home 
care, the Board finds that the facts demonstrate the need for 
regular aid and attendance for the performance of some daily 
activities.  See generally Turco v. Brown, 9 Vet. App. 222 
(1996) (eligibility requires that at least one of the factors 
set forth in VA regulation is met).  In this case, the Board 
finds that one factor (incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to her daily 
environment) has been met.  

The Board finds that the evidence supports an award of 
special monthly pension by reason of need for regular aid and 
attendance.  38 U.S.C.A. § 5107(b).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to special monthly pension by 
reason of need for regular aid and attendance is granted. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



